DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 02/04/2021 is acknowledged. Claim 1 has been amended. Claims 3-4 have been added. 

Response to Arguments
Applicant’s arguments with respect to claims 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2016/213318 A) (for compact prosecution purpose, a machine translation has been used.  Hereinafter, this translation will be referred to as Nakamura) in view of Wu et al. (CN 101982285) (for compact prosecution purpose, a machine translation has been used.  Hereinafter, this translation will be referred to as Wu).
Regarding claim 1, Nakamura teaches a wafer processing method (method in Figs. 1-9 of Nakamura) for dividing a wafer (2 in Fig. 1) formed on a front surface (2a) thereof with a plurality of devices (22) in a state of being partitioned by a plurality of intersecting streets (21) into individual device chips (each device 22 is singulated as shown in Fig. 9), the wafer processing method comprising: 
a protective tape disposing step (the phrase “protective tape disposing step” is treated as a single label) of disposing a protective tape (adhesive tape 3 in Fig. 2) on the front surface of the wafer; 
a wafer holding step of holding the wafer on a chuck table (41) for holding and heating the wafer (the phrase “for holding and heating the wafer” is treated as intended use of the chuck table, and/or the functional description of the chuck table 41), with the protective tape side facing the chuck table and with a back surface (2b) of the wafer exposed (as shown in Fig. 3); 
a division start point forming step (step shown in Fig. 3) of applying a laser beam (laser beam from the laser beam irradiation means 42 as described in the last paragraph on page 2 of Nakamura) of such a wavelength (wavelength given in 5th paragraph from top down on page 3 of Nakamura) as to be transmitted through the wafer to the wafer from the back surface of the wafer, with a focal point (point P in Fig. 4a) of the laser beam positioned at a predetermined point inside the wafer (as described in 4th paragraph from top down on page 3 of Nakamura), to form division start points pattern of modified layer 210 and cracks 211 associated with 210 in Fig. 4b, before the extension to surface 2a.  The existence of the cracks associated with the modified layer 210 is implied in the last sentence of the 7th paragraph from top down on page 3 of Nakamura.  In that last sentence, it states that the crack 211 extends toward 2a, which means the cracks 211 must have existed beforehand) along the streets, the division start point including a modified layer (210) and a crack (211 in Fig. 5) extending from the modified layer to the front surface of the wafer, after the wafer holding step is performed (as shown in Figs. 3-4); and 
2a dividing step (step shown in Figs. 6a-b) of grinding the back surface of the wafer by a grinding wheel (66) having a plurality of grindstones (68 in Figs. 6a-b) in an annular pattern (as described in the last sentence of 8th paragraph from top down on page 3 of Nakamura) to thin the wafer and divide the wafer into the individual device chips (as described in 9th paragraph from top down on page 3 of Nakamura), after the division start point forming step, 
wherein in the division start point forming step, the chuck table is heated to predetermined temperature, whereby the cracks formed inside the wafer to extend from the modified layers to the front surface are grown (as described in 7th paragraph from top down on page 3 of Nakamura, the wafer 2 is heated to apply stress on the adhesive tape 3, which extend the crack 211 toward surface 2a).  
But Nakamura is silent as in teaching that the division start point forming step includes heating the chuck table to a predetermined temperature; and wherein in the division start point forming step, the chuck table is heated to the predetermined temperature prior to applying the laser beam to the wafer.
see Abstract) using a heater (27/29 in Fig. 2 of Wu) in the wafer holder (24 in Fig. 2 of Wu).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have pre-heated the wafer to a predetermined temperature before applying the laser using a heater in the chuck in order to have reduced the power requirement for the laser (see Abstract of Wu).
Regarding claim 3, Nakamura teaches a wafer processing method (method in Figs. 1-9 of Nakamura) for dividing a wafer (2 in Fig. 1) formed on a front surface (2a) thereof with a plurality of devices (22) in a state of being partitioned by a plurality of intersecting streets (21) into individual device chips (each device 22 is singulated as shown in Fig. 9), the wafer processing method comprising: 
a protective sheet disposing step (the phrase “protective tape disposing step” is treated as a single label) of disposing a protective sheet (adhesive tape 3 in Fig. 2) on the front surface of the wafer, wherein the protective sheet comprises a polyolefin or polyester material; 
a wafer holding step of holding the wafer on a chuck table (41) for holding and heating the wafer (the phrase “for holding and heating the wafer” is treated as intended use of the chuck table, and/or the functional description of the chuck table 41), with the protective tape side facing the chuck table and with a back surface (2b) of the wafer exposed (as shown in Fig. 3); 
step shown in Fig. 3) of applying a laser beam (laser beam from the laser beam irradiation means 42 as described in the last paragraph on page 2 of Nakamura) of such a wavelength (wavelength given in 5th paragraph from top down on page 3 of Nakamura) as to be transmitted through 3the wafer to the wafer from the back surface of the wafer, with a focal point (point P in Fig. 4a) of the laser beam positioned at a predetermined point inside the wafer (as described in 4th paragraph from top down on page 3 of Nakamura), to form division start points (pattern of modified layer 210 and cracks 211 associated with 210 in Fig. 4b, before the extension to surface 2a.  The existence of the cracks associated with the modified layer 210 is implied in the last sentence of the 7th paragraph from top down on page 3 of Nakamura.  In that last sentence, it states that the crack 211 extends toward 2a, which means the cracks 211 must have existed beforehand) along the streets, the division start point including a modified layer (210) and a crack (211 in Fig. 5) extending from the modified layer to the front surface of the wafer, after the wafer holding step is performed (as shown in Figs. 3-4); and 
a dividing step (step shown in Figs. 6a-b) of grinding the back surface of the wafer by a grinding wheel (66) having a plurality of grindstones (68 in Figs. 6a-b) in an annular pattern (as described in the last sentence of 8th paragraph from top down on page 3 of Nakamura) to thin the wafer and divide the wafer into the individual device chips (as described in 9th paragraph from top down on page 3 of Nakamura), after the division start point forming step, 
wherein in the division start point forming step, whereby the cracks formed inside the wafer to extend from the modified layers to the front surface are grown (as described in 7th paragraph from top down on page 3 of Nakamura, the wafer 2 is heated to apply stress on the adhesive tape 3, which extend the crack 211 toward surface 2a).  
But Nakamura is silent as in teaching that the division start point forming step includes heating the chuck table to a predetermined temperature; wherein in the division start point forming step, the chuck table is heated to the predetermined temperature prior to applying the laser beam to the wafer.
Wu teaches a method of wafer singulation using laser for solar panel.  The method comprises a step of pre-heating the panel to a certain temperature before irradiating with the laser (see Abstract) using a heater (27/29 in Fig. 2 of Wu) in the wafer holder (24 in Fig. 2 of Wu).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have pre-heated the wafer to a predetermined temperature before applying the laser using a heater in the chuck in order to have reduced the power requirement for the laser (see Abstract of Wu).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Wu, as applied to claim 1 & 3 above, respectively, and further in view of Shreter et al. (US 2013/0248500 A1) (hereinafter referred to as Shreter).
Regarding claim 2, Nakamura in view of Wu teaches all the limitations of the wafer processing method according to claim 1, but is silent as in teaching wherein in the division start point forming step, the predetermined temperature is 40°C to 120°C.  
Shreter teaches that in some wafers, such as crystals, the wafers are pre-heated to a temperature of 100-1000°C to avoid cracking the crystal (claim 4 and [0009] of Shreter).

As incorporated, since it has been held that in the case where the claimed ranges of 40°C to 120°C overlap or lie inside range of 100-1000°C disclosed by the prior art", a prima facie case of obviousness exists. Therefore, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the range of 40-120°C.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 4, Nakamura in view of Wu teaches all the limitations of the wafer processing method according to claim 3, but is silent as in teaching wherein in the division start point forming step, the predetermined temperature is 40°C to 120°C.
Shreter teaches that in some wafers, such as crystals, the wafers are pre-heated to a temperature of 100-1000°C to avoid cracking the crystal (claim 4 and [0009] of Shreter).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have set the predetermined temperature to 100-1000°C to avoid cracking the wafers as appropriately for the particular wafers, as disclosed by Shreter.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822